355 S.W.3d 552 (2011)
STATE of Missouri, Respondent,
v.
Lametrius L. CRUTCHFIELD, Appellant.
No. WD 72569.
Missouri Court of Appeals, Western District.
December 20, 2011.
Susan L. Hogan, Kansas City, MO, for Appellant.
Dora Fichter, Jefferson City, MO, for Respondent.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, and JAMES EDWARD WELSH, J J.

ORDER
PER CURIAM:
Mr. Lametrius L. Crutchfield appeals his conviction of felony stealing, section 570.030. Mr. Crutchfield argues that the evidence was insufficient to support his conviction.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).